DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 4 of claim 1, applicant recites a “first point” on the substrate surface to which the first liquid is dispensed, and this “first point” is illustrated as “P1” in applicant’s Figure 5.  In line 6 of claim 1, applicant recites a “second point” on the substrate surface to which the second liquid is dispensed, and this “second point” is illustrated as “P2” in applicant’s Figure 5.  
The problem is that, in lines 8 and 9 of claim 1, applicant recites “wherein when viewed from above, the first point is located on one side of a virtual line connecting a dispensing end of the first nozzle and a dispensing end of the second nozzle”.  This language is confusing because, in applicant’s drawings, the virtual line (line “X” in  the first point and the second point”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0248782 by Ishibashi.
With regard to claim 7, Ishibashi teaches an apparatus for processing a substrate, wherein the apparatus comprises a housing (item 2 in Figure 3) having a processing space therein (Abstract; Par. 0033).  Ishibashi’s apparatus comprises a support unit (comprising rollers 71, 72, 73, and 74 in Figure 5) configured to support and rotate the substrate in the processing space (Par. 0046).  Ishibashi’s apparatus comprises a first nozzle (item 85 in Figure 5 and 6) configured to dispense a first liquid to a “pure water supply area” (see Figure 6) on a target surface of the supported substrate, and Ishibashi’s apparatus comprises a second nozzle (item 86 in Figures 5 
With regard to claim 8, in the apparatus of Ishibashi, the center of the substrate is located between the first point and the second point.  An annotated version of Ishibashi’s Figure 6 is provided below to illustrate the examiner’s visualization of the virtual line, first point, second point, and substrate center.

    PNG
    media_image1.png
    480
    654
    media_image1.png
    Greyscale

With regard to claim 9, in the apparatus of Ishibashi, a distance between the first point and the center of the substrate is equal to a distance between the second point and the center of the substrate.  The above annotated version of Ishibashi’s Figure 6 illustrates the examiner’s visualization of the virtual line, first point, second point, and substrate center.  NOTE: the above annotated illustration is provided simply to help readers understand what the examiner is visualizing.  The distances between the first point and center and between the second point and center may not be exactly equal in the above annotated drawing (due to the difficulty of creating a perfect annotated drawing), but those distances are similar enough to provide a clear illustration of what the examiner is thinking.  
With regard to claim 10, as illustrated in Ishibashi’s Figure 6, the first nozzle and the second nozzle, when viewed from above, are provided in opposite directions toward each other.  
With regard to claim 11, as illustrated in the above Figure 6 annotated by the examiner, the first nozzle dispenses the first liquid to the first point, which is spaced from the substrate’s center by a first distance, and the second nozzle dispenses the second liquid to the second point spaced apparat from the substrate’s center by a second distance in a direction away from the first point with respect to the center of the substrate.  
With regard to claim 12, the first distance is equal to the second distance.  NOTE: the above annotated illustration is provided simply to help readers understand what the examiner is visualizing.  The distances between the first point and center and between the second point and center may not be exactly equal in the above annotated drawing (due to the difficulty of creating a perfect annotated drawing), but those distances are similar enough to provide a clear illustration of what the examiner is thinking.  
With regard to claim 14, Ishibashi teaches that both the first and second liquids are pure water (Par. 0046 and 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0248782 by Ishibashi in view of U.S. 6,248,168 to Takeshita.
With regard to claim 13, the teachings of Ishibashi are discussed in the anticipation rejection of claim 7.  Ishibashi does not teach that the apparatus comprises a cup, wherein the first nozzle and the second nozzle are fixed to the cup.
Takeshita teaches that processing of a substrate with nozzle-sprayed liquid can take place in a cup (item 134 in Figure 12), wherein the cup can advantageously serve 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ishibashi such that the apparatus comprises a cup that surrounds the processing space, wherein the cup captures and drains away any liquid that flows off the treated substrate, and wherein the first and second nozzles are fixed to the cup to position them relative to the treated substrate.  The motivation for performing the modification was provided by Takeshita, who teaches that processing of a substrate with nozzle-sprayed liquid can take place in a cup (item 134 in Figure 12), wherein the cup can advantageously serve as a container in which used liquid can be captured and discharged (via drain path 136a in Figure 12), and wherein the liquid-spraying nozzles are attached to the cup to position them relative to the treated substrate.

Pertinent Prior Art
The following prior art is made of record and not relied upon, but is considered pertinent to applicant's disclosure: U.S. 2015/03648806 by Ishibashi.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 4, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714